Exhibit 10.4

March 13, 2014

VIA EMAIL Delivery

Steve Kelsey

 

Re: Transition and Separation Agreement

Dear Steve:

This letter sets forth the terms of the transition and separation agreement (the
“Agreement”) that Medivation, Inc. (the “Company”) is offering to you to aid in
your employment transition.

1. Separation and Transition Period. As discussed, if, on or within twenty-one
(21) days, you sign, date, and return this fully signed Agreement to the
Company, and subsequently you do not revoke it, the Company will continue your
employment from the date of this letter through no later than June 30, 2014 (the
“Transition Period”) under the terms set forth in this Agreement. During the
Transition Period, you may seek new employment or other business opportunities,
and if you obtain such a new relationship prior to June 30, 2014, the Transition
Period (and your employment) will end on such earlier date. You will not
commence any such new relationship (including but not limited to enter into any
consulting arrangements) while you remain employed by the Company unless you
obtain advance written consent from me or another officer of the Company. You
are free to terminate your employment with the Company (and the Transition
Period) at any time upon notice to the Company. In addition, the Company can
terminate your employment and the Transition Period upon notice to you if you
fail to comply with Company polices and your other continuing obligations to the
Company, including but not limited to if you breach this Agreement or the
Confidential Information Agreement (defined below). Under certain circumstances,
you may be eligible for continued salary payments if you resign prior to
June 30, 2014, under the terms and conditions provided in Section 4 of this
Agreement. If not terminated earlier, the Transition Period (and your employment
with the Company) will end automatically on June 30, 2014. The date that your
employment actually terminates is referred to herein as the “Separation Date.”

2. Additional Transition Period Terms. During the Transition Period, the
following employment terms shall apply:

(a) Compensation Terms. The Company will continue to pay your base salary at
your current rate of $ 38,083.33 per month. These continued salary payments will
be paid on the Company’s normal payroll schedule, and will be subject to
standard payroll deductions and withholdings.



--------------------------------------------------------------------------------

(b) Employment Benefits.

(i) General Benefits and Health Insurance. You can continue to participate in
the employee benefit plans in which you are currently enrolled, subject to the
terms and conditions of the benefit plans. If you cease to be eligible for group
health insurance coverage prior to the Separation Date due to a reduction in
your work hours and you become eligible for continued coverage pursuant to
federal COBRA laws and comparable state insurance laws (collectively, “COBRA”),
the Company agrees (provided that you timely elect, and remain eligible for,
COBRA coverage) to pay your COBRA premiums to continue your coverage under COBRA
(including coverage for your eligible dependents, if applicable) through the
Separation Date of June 30, 2014

(ii) Business Expenses. You will continue to be eligible for reimbursement of
your legitimate and fully documented business expenses incurred by you in
connection with your continued employment with the Company, subject to the terms
of the Company’s regular expense reimbursement policy and practices; provided,
however, that during the Transition Period, you must obtain advance
authorization from me prior to incurring any business expenses. Your final
completed expense reimbursement report must be submitted no later than thirty
(30) days after the Separation Date, and will be processed by the Company
pursuant to its standard business practices and expense reimbursement policy.

(c) Position and Duties. During the Transition Period, you will continue to
report to David Hung, Chief Executive Officer, and you will transition your
workload and projects to other Company employees. After March 12, 2014 “Parting
Date” ( you will not come into the Company’s offices (unless specifically
requested by me or another officer) or be required to work your normal work
schedule, although you must remain available (by phone and email) to answer
questions or complete transition activities as may be requested from time to
time. After the Parting Date, you are not authorized to take any action or make
any commitment on behalf of the Company without the specific written consent of
me or another officer.

(d) Stock Options. To the extent consistent with the terms of your outstanding
stock option grants with the Company (the “Options”), and the Company’s equity
incentive plan (the “Plan”), your continuous service to the Company will
continue, and your Options will continue to vest on your current vesting
schedule(s), during the Transition Period. Vesting of the Options shall cease,
any unvested Options shall terminate, and your post-termination exercise period
applicable to the vested Options will begin to run, on the Separation Date.

3. Final Salary Payment. On the Separation Date, June 30, 2014, Company will pay
you all accrued salary, subject to standard payroll deductions and withholdings.
You will receive this payment regardless of whether or not you sign this
Agreement. In addition, the company will pay you a onetime lump sum payment of
$100,000. Because employees at your level in the Company do not accrue vacation
or other paid time off, no payment for accrued or unused vacation or paid time
off is owed or will be provided.

 

Page 2



--------------------------------------------------------------------------------

4. Continued Salary Payments and Bonus Severance Payment for Resignation before
June 30, 2014. If, prior to June 30, 2014, you resign your employment with the
Company in order to commence new employment (and you have complied in full with
your obligations to the Company during the entire Transition Period, including
full compliance with this Agreement and the Confidential Information Agreement),
and you experience a “separation from service” from the Company (as defined
under Treasury Regulation Section 1.409A-1(h), a “Separation From Service”),
then you will be eligible to receive continued salary payments as severance pay
provided that, on the Separation Date or within twenty-one (21) days thereafter,
you sign, date, and return to the Company, the General Release attached hereto
as Exhibit A, and you do not subsequently revoke the General Release.

(a) Continued Salary Payments. If the conditions stated in this Section 4 are
satisfied, you will receive continued salary payments paid through June 30,
2014, less required payroll deductions and withholdings, and paid on the
Company’s normal payroll schedule beginning with the first regular payday
following the Effective Date of the General Release.

5. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation, severance, stock option vesting, or
benefits on or after the Separation Date, with the exception of any vested
benefits you may have under the express terms of a written ERISA-qualified
benefit plan (e.g., 401(k) account). By way of example, you acknowledge that you
have not earned and are not owed any bonus or incentive compensation that has
not already been paid, or any commissions.

6. Return of Company Property. You agree to return to the Company, no later than
the date requested by the Company (and in any event, no later than the
Separation Date), all Company documents (and all copies thereof) and other
property of the Company in your possession or control, including, but not
limited to, Company files, notes, correspondence, memoranda, notebooks,
drawings, records, reports, lists, compilations of data, proposals, agreements,
drafts, minutes, studies, plans, forecasts, purchase orders, patent and other
intellectual property information, financial and operational information,
product and training information, research and development information, clinical
trial information, sales and marketing information, personnel and compensation
information, vendor information, promotional literature and instructions,
product specifications and manufacturing information, computer-recorded
information, electronic information (including e-mail and correspondence), other
tangible property and equipment (including, but not limited to, computer
equipment, PDAs, facsimile machines, and cellular telephones), credit cards,
entry cards, identification badges and keys; and any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). The Company laptop computer
that you currently possess will be subject to the terms of Section 2(f) of this
Agreement instead of this Section 6. You agree that you will make a diligent
search to locate any such documents, property and information within this
timing. In addition, if you have used any personally owned computer, server,
e-mail system, mobile phone, or portable electronic device (e.g., BlackBerry),
(collectively, “Personal Systems”) to receive, store, prepare or transmit any
Company confidential or proprietary data, materials or information, then no
later than the close of business on the Separation Date (or sooner if requested
by the Company), you

 

Page 3



--------------------------------------------------------------------------------

will provide the Company with a computer-useable copy of all such information
and then permanently delete and expunge all such Company confidential or
proprietary information from such Personal Systems without retaining any copy or
reproduction in any form. You agree to provide the Company access to your
Personal Systems, as requested, for the purpose of verifying that the required
copying and/or deletion is completed. In addition, if requested by the Company,
you shall provide a written representation as to your compliance with this
Section 6; and your timely compliance with this Section 6 is a precondition to
continued employment during the Transition Period (or your receipt of continued
salary payments after the Separation Date under Section 4, to the extent
applicable).

7. Proprietary Information Obligations. You acknowledge and reaffirm your
continuing obligations to the Company under your Confidential Information and
Invention Assignment Agreement (the “Confidential Information Agreement”), a
signed copy of which is attached hereto as Exhibit B.

8. Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) you may disclose this Agreement in
confidence to your immediate family; (b) you may disclose this Agreement in
confidence to your attorneys, accountants, auditors, tax preparers, and
financial advisors; and (c) you may disclose this Agreement in the course of a
government investigation and insofar as such disclosure may be necessary to
enforce its terms or as otherwise required by law. Notwithstanding the
foregoing, during the Transition Period, both you and the Company can inform
third parties (including Company employees) that you are continuing to assist
the Company in a transition employment period and that your employment is
expected to end no later than June 30, 2014.

9. Employment References. The Company agrees to respond to job reference
inquiries consistent with its standard practice by providing your job title,
dates of employment, and salary amount (if you authorize disclosure of your
salary amount in advance). You agree to direct prospective employers to the
Company’s Human Resources department for such references.

10. Mutual Nondisparagement. You agree not to disparage the Company and its
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputations or personal
reputation, and the Company agrees to direct its officers not to disparage you
in any manner likely to be harmful to you or your business reputation or
personal reputation; provided that all parties may respond accurately and fully
to any inquiry or request for information in the course of a government
investigation or as required by compulsion of law (including as required by a
subpoena).

11. Nonsolicitation. Through the period ending one year after the Separation
Date, you agree not to directly or indirectly solicit (on your own behalf, or on
behalf of a third party) any then-current Medivation employees or contractors to
resign from their employment (or, in the case of contractors, contracting
relationship) with Medivation. This Section 11 does not apply to general
undirected solicitations, such as, but not limited to, posting of open positions
on social and or professional networking sites such and LinkedIn, Facebook,
Twitter, and the like.

 

Page 4



--------------------------------------------------------------------------------

12. No Voluntary Adverse Action; and Cooperation. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any proposed or pending litigation, arbitration, administrative claim,
cause of action, or other formal proceeding of any kind brought against the
Company, its parent or subsidiary entities, affiliates, officers, directors,
employees or agents, nor shall you induce or encourage any person or entity to
bring any such claims; provided that you may respond accurately and fully to any
question, inquiry or request for information when required by legal process
(e.g., a valid subpoena or other similar compulsion of law) or as part of a
government investigation. In addition, you agree to cooperate fully with the
Company in connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of your employment by the Company. Such cooperation includes, without
limitation, making yourself available to the Company upon reasonable notice,
without subpoena, to provide complete, truthful and accurate information in
witness interviews, depositions, and trial testimony. The Company will reimburse
you for reasonable out-of-pocket expenses you incur in connection with any such
cooperation (excluding forgone wages, salary, or other compensation) and will
make reasonable efforts to accommodate your scheduling needs. In addition, you
agree to execute all documents (if any) necessary to carry out the terms of this
Agreement.

13. No Admissions. Nothing contained in this Agreement shall be construed as an
admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.

14. Release of Claims.

(a) General Release. In exchange for the opportunity for the Transition Period
employment under this Agreement, and except as otherwise set forth in this
Agreement, you hereby generally and completely release the Company, its parent
and subsidiary entities, and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).

(b) Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(iii) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (v) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (the “ADEA”), the federal Family and
Medical Leave Act (as amended) (“FMLA”), the California Family Rights Act (as
amended) (“CFRA”), the California Labor Code (as amended), and the California
Fair Employment and Housing Act (as amended).

 

Page 5



--------------------------------------------------------------------------------

(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to your Indemnification
Agreement with the Company dated January 1, 2010 (a signed copy of which is
attached as Exhibit C), the charter, bylaws, or operating agreements of the
Company, or under applicable law; (ii) any rights or claims which are not
waivable as a matter of law; and (iii) any claims for breach of this Agreement.
In addition, nothing in this Agreement prevents you from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that you
acknowledge and agree that you are hereby waiving your right to any monetary
benefits in connection with any such claim, charge or proceeding. You hereby
represent and warrant that, other than the Excluded Claims, you are not aware of
any claims you have or might have against any of the Released Parties that are
not included in the Released Claims.

(d) ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA, and that the consideration
given for the waiver and release you have given in this Agreement is in addition
to anything of value to which you were already entitled. You further acknowledge
that you have been advised, as required by the ADEA, that: (i) your waiver and
release does not apply to any rights or claims that arise after the date you
sign this Agreement; (ii) you should consult with an attorney prior to signing
this Agreement (although you may choose voluntarily not to do so); (iii) you had
more than twenty-one (21) days from March 13, 2014, (which is the date that you
received the Company’s original severance offer) in which to consider the
Company’s offer; (iv) you have seven (7) days following the date you sign this
Agreement to revoke this Agreement (in a written revocation delivered to me);
and (v) this Agreement will not be effective until the date upon which the
revocation period has expired, which will be the eighth day after you sign this
Agreement provided that you do not revoke it (the “Effective Date”).

(e) Section 1542 Waiver. In giving the releases set forth in this Agreement,
which include claims which may be unknown to you at present, you acknowledge
that you have read and understand Section 1542 of the California Civil Code
which reads as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.

15. Representations. You hereby represent and warrant that (a) other than
current payroll, you have been paid all compensation owed and for all time
worked, (b) you have received all the leave and leave benefits and protections
for which you are eligible pursuant to FMLA, CFRA, any applicable law or Company
policy, and (c) you have not suffered any on-the-job injury or illness for which
you have not already filed a workers’ compensation claim.

 

Page 6



--------------------------------------------------------------------------------

16. Dispute Resolution. To aid in the rapid and economical resolution of any
disputes which may arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach of this Agreement, your employment, or the termination of
your employment, shall be resolved by confidential, final and binding
arbitration conducted before a single arbitrator with JAMS, Inc. (“JAMS”) in San
Francisco, California, under the JAMS Employment Arbitration Rules & Procedures
which are accessible at the following link:
http://www.jamsadr.com/rules-employment-arbitration/. The parties acknowledge
that by agreeing to this arbitration procedure, they waive the right to resolve
any such dispute through a trial by jury, judge or administrative proceeding.
You will have the right to be represented by legal counsel at any arbitration
proceeding. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under applicable law in a court proceeding; and (b) issue
a written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The Company shall bear JAMS’ arbitration fees and administrative
costs. Nothing in this Agreement shall prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.

17. Miscellaneous. This Agreement, including its exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a written agreement signed by both you and a duly authorized officer
of the Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, and their heirs, successors and assigns. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question shall be deemed modified so as to be
rendered enforceable in a manner consistent with the intent of the parties,
insofar as possible under applicable law. Any ambiguity in this Agreement shall
not be construed against either party as the drafter. Any waiver of a breach of
this Agreement, or rights hereunder, shall be in writing and shall not be deemed
to be a waiver of any successive breach or rights hereunder. This Agreement
shall be deemed to have been entered into, and shall be construed and enforced,
in accordance with the laws of the State of California without regard to
conflicts of law principles. This Agreement may be executed in counterparts,
each of which shall be deemed to be part of one original. In addition, facsimile
signatures and signatures transmitted via pdf file shall suffice for a binding
and valid agreement and are considered equivalent to original signatures; thus,
the parties are not required to deliver actual original signature pages signed
in ink.

If this Agreement is acceptable to you, please sign and date it below, and
return the fully signed Agreement no later than the close of business on
April 3, 2014. If we do not receive

 

Page 7



--------------------------------------------------------------------------------

the fully signed Agreement from you within the aforementioned timeframe, the
Company’s offer to enter into this Agreement (including the offer to provide the
Transition Period employment) will terminate.

We wish you the best in your future endeavors.

Sincerely,

MEDIVATION, INC.

 

/s/ Sandy Cooper Sandy Cooper Vice President, Human Resources

Attachments:

Exhibit A – General Release

Exhibit B – Confidential Information and Invention Assignment Agreement

Exhibit C – Indemnification Agreement

 

REVIEWED, UNDERSTOOD, AND AGREED:

/s/ Steve Kelsey

Steve Kelsey

Date: March 21, 2014

 

Page 8



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF CLAIMS

(TO BE SIGNED AND RETURNED ON OR WITHIN 21 DAYS AFTER THE SEPARATION DATE)

I am entering into this General Release of Claims (the “Release”) as provided
under the transition and separation agreement (the “Agreement”) dated March 13,
2014, between me and Medivation, Inc. (the “Company”).

I hereby generally and completely release the Company, its parent and subsidiary
entities, and its and their current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, insurers,
affiliates, and assigns (collectively, the “Released Parties”) of and from any
and all claims, liabilities and obligations, both known and unknown, that arise
out of or are in any way related to events, acts, conduct, or omissions
occurring prior to or on the date I sign this Release (collectively, the
“Released Claims”). The Released Claims include, but are not limited to: (a) all
claims arising out of or in any way related to my employment with the Company or
the termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, paid time
off, vacation pay, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership interests in the Company; (c) all
claims for breach of contract, wrongful termination, and breach of the implied
covenant of good faith and fair dealing (including, but not limited to, any
claims under or based on the Agreement arising after I sign this Release);
(d) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (e) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended) (the
“ADEA”), the federal Family and Medical Leave Act (as amended) (“FMLA”), the
California Family Rights Act (“CFRA”), the California Labor Code (as amended),
and the California Fair Employment and Housing Act (as amended). Notwithstanding
the release in the preceding sentence, I am not releasing any rights of
indemnification I may have pursuant to my Indemnification Agreement dated
January 1, 2010 with the Company, the charter, bylaws, or operating agreements
of the Company, or under applicable law; I am not releasing any rights or claims
which are not waivable as a matter of law; and I am not releasing any claims for
breach of the Agreement arising after the date that I sign this Release
(collectively, the “Excluded Claims”). In addition, I understand that nothing in
this Release prevents me from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, the California Department of Fair Employment and Housing, or any other
government agency, except that I acknowledge and agree that I hereby waive my
right to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the Excluded Claims,
I am not aware of any claims I have or might have against any of the Released
Parties that are not included in the Released Claims.

 

A-1



--------------------------------------------------------------------------------

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in this Release is in addition to anything of value to which
I am already entitled. I further acknowledge that I have been advised, as
required by the ADEA, that: (a) my waiver and release do not apply to any rights
or claims that may arise after the date that I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have twenty-one (21) days in which to sign this
Release (although I may choose voluntarily to sign it sooner (although no sooner
than the Separation Date)); (d) I have seven (7) days following the date I sign
this Release to revoke the Release (by providing written notice of my revocation
to the Company’s Chief Financial Officer); and (e) this Release will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after the date that this Release is signed by me provided
that I do not revoke it (the “Effective Date”).

In giving the general release herein, which includes claims which may be unknown
to me at present, I acknowledge that I have read and understand Section 1542 of
the California Civil Code, which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any other jurisdiction of similar effect with respect to my release
of claims contained herein, including but not limited to any unknown or
unsuspected claims.

 

By:  

/s/ Steve Kelsey

  Steve Kelsey   Date: March 21, 2014

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

 

LOGO [g710626g04r36.jpg]

MEDIVATION INC.

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

As an employee of Medivation, Inc., any of its subsidiaries, affiliates,
successors or assigns (collectively, the “Company”), and in consideration of the
compensation now and hereafter paid to me, I hereby agree as follows:

1. Maintaining Confidential Information

a. Company Information. I agree at all times during the term of my employment
and thereafter to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm or corporation
without written authorization of the Company, any trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs (including source code and object code), data bases, other
original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its clients, customers, consultants or licensees.

b. Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree during the term of my employment and thereafter, to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation (except as necessary in
carrying out my work for the Company consistent with the Company’s agreement
with such third party) or to use it for the benefit of anyone other than for the
Company or such third party (consistent with the Company’s agreement with such
third party) without the express prior written authorization of the Company.

2. Retaining and Assigning Inventions and Original Works

a. Inventions and Original Works Retained by Me. I have attached hereto, as
Exhibit A, a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to my
employment with the Company (collectively, the “Prior Inventions”), which belong
to me, which relate to the Company’s proposed or current business, products or
research and development, and which

 

B-1



--------------------------------------------------------------------------------

are not assigned to the Company; or, if no such list is attached, I represent
that there are no such inventions. If in the course of my employment with the
Company, I incorporate into a Company product, process or machine a Prior
Invention owned by me or in which I have an interest, the Company is hereby
granted and shall have a non-exclusive, royalty free, irrevocable, perpetual, or
world-wide license to make, have made, sublicense, modify, use and sell such
Prior Invention as part of or in connection with such product, process or
machine.

b. Inventions and Original Works Assigned to the Company.

 

  (i) I agree that I will promptly make full written disclosure to the Company,
will hold in trust for the sole right and benefit of the Company, and will
transfer, convey, release and assign to the Company all my right, title, and
interest, if any, in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time I am in
the employ of the Company.

 

  (ii) If I have been employed by the Company for any period of time prior to
the execution of this Agreement, by execution of this Agreement I hereby
transfer, convey, release and assign to the Company all my right, title and
interest, if any, in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets which I have
solely or jointly conceived or developed or reduced to practice, or caused to be
conceived or developed or reduced to practice, during the period of time that I
have been employed with the Company. The inventions, original works of
authorship, developments, concepts, improvements or trade secrets referred to in
subsections (i) and (ii) and in subsection (i) above are collectively referred
to as the “Inventions”.

 

  (iii) I acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of my employment and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act.

c. Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

 

B-2



--------------------------------------------------------------------------------

d. Inventions Assigned to the United States. I agree to assign to the United
States government all my right, title, and interest in and to any and all
inventions, original works of authorship, developments, improvements or trade
secrets whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

e. Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure and enforce
the Company’s rights in the Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement. If the Company is unable
because of my mental or physical incapacity or for any other reason to secure my
signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Inventions or original works
of authorship assigned to the Company as above, then I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact, to act for and in my behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by me.

f. Exception to Assignments. I understand that the provisions of this Agreement
requiring assignment to the Company do not apply to any Invention which
qualifies fully under the following provisions of Section 2870 of the California
Labor Code, a copy of which is attached hereto as Exhibit B. I will advise the
Company promptly in writing of any Inventions that I believe meet the criteria
of the California Labor Code Section 2870 and I will at that time provide to the
Company in writing all evidence necessary to substantiate that belief.

3. Conflicting Employment. I agree that, during the term of my employment with
the Company, I will not engage in any other employment, occupation, consulting
or other business activity directly related to the business in which the Company
is now involved or becomes involved during the term of my employment, nor will I
engage in any other activities that conflict with my obligations to the Company.

 

B-3



--------------------------------------------------------------------------------

4. Returning Company Documents. I agree that, at the time of leaving the employ
of the Company, I will deliver to the Company (and will not keep in my
possession or deliver to anyone else) any and all devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items belonging to the Company, its successors or assigns.

5. Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement
(i) to keep in confidence proprietary information acquired by me in confidence
or in trust prior to my employment by the Company or (ii) to assign Inventions
to any former employer or any other third party. I will not disclose to the
Company or use on its behalf any confidential information belonging to others. I
have not entered into, and I agree I will not enter into, any oral or written
agreement in conflict herewith.

6. Employee Solicitation. I agree that for a period of six months from the date
of termination of my employment with the Company that I will not, directly or
indirectly, solicit or cause to be solicited for any person or entity other than
the Company (i) any of the existing customers of the Company or (ii) any of the
existing employees of the Company for purposes of obtaining their employment
services; provided that clause (ii) above will not restrict me from soliciting
customers of the Company in a line of business that is not substantially similar
to the existing or future business of the Company.

7. Equitable Relief. I agree that it would be impossible or inadequate to
measure and calculate the Company’s damages from any breach of the covenants set
forth in Sections 1, 2, 4 and 6 herein. Accordingly, I agree that if I breach
any of such Sections, the Company will have available, in addition to any other
right or remedy available, the right to obtain an injunction from a court of
competent jurisdiction restraining such breach or threatened breach and to
specific performance of any such provision of this Agreement. I further agree
that no bond or other security shall be required in obtaining such equitable
relief and I hereby consent to the issuance of such injunction and to the
ordering of specific performance.

8. General Provisions.

a. Acknowledgment. I acknowledge that I have had the opportunity to consult
legal counsel in regard to this Agreement, that I have read and understood this
Agreement, that I am fully aware of its legal effect, and that I have entered
into it freely and voluntarily and based on my own judgment and not on any
representations, understandings, or promises other than those contained in this
Agreement.

 

B-4



--------------------------------------------------------------------------------

b. Governing Law. This Agreement will be governed by the laws of the State of
California without giving effect to the conflicts of law principles thereof.

c. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification of or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.

d. Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

e. Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 

  /s/ STEPHEN M. KELSEY   05/13/2013   Employee Signature   Date

  STEPHEN M. KELSEY   Employee Name     /s/ LISA NAKASONE   Witness  

 

B-5



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title   Date  

Identifying Number

or Brief Description

NONE         Name of Employee:        



--------------------------------------------------------------------------------

EXHIBIT B

CALIFORNIA LABOR CODE SECTION 2870

EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS

 

  “(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

 

  (2) Result from any work performed by the employee for the employer.

 

  (b) To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”



--------------------------------------------------------------------------------

EXHIBIT C

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items belonging to Medivation,
Inc., its subsidiaries, affiliates, successors or assigns (together, the
“Company”).

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.

I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its clients,
customers, consultants, or licensees.

 

Date: 

 

 

 

 

(Employee’s Signature)

 

(Type/Print Employee’s Name)



--------------------------------------------------------------------------------

Exhibit C

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of May 13, 2013 (the
“Effective Date”) by and between Medivation, Inc., a Delaware corporation (the
“Company”), and Stephen M. Kelsey, who serves as a director and/or an officer of
the Company (“Indemnitee”).

RECITALS

WHEREAS, highly competent persons have become more reluctant to serve
corporations unless they are provided with adequate protection through insurance
and/or indemnification against the risks of claims being asserted against them
arising out of their service to and activities on behalf of such corporations;
and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company’s investors and that the Company should act
to assure such persons that there will be increased certainty of such protection
in the future; and

WHEREAS, the Board has determined that, in order to help attract and retain
qualified individuals as directors and officers, the best interests of the
Company and its investors will be served by attempting to maintain, on an
ongoing basis, at the Company’s sole expense, insurance to protect persons
serving the Company and its subsidiaries as directors, officers and in other
capacities from certain liabilities. Although the furnishing of such insurance
has been a customary and widespread practice among United States-based
corporations and other business enterprises for many years, the Company believes
that, given current market conditions and trends, such insurance may be
available to it in the future only at higher premiums and with more exclusions.
At the same time, directors and officers, in service to corporations or business
enterprises are being increasingly subjected to expensive and time-consuming
litigation; and

WHEREAS, the Board has determined that, in order to help attract and retain
qualified individuals as directors, officers and in other capacities, the best
interests of the Company and its investors will be served by assuring such
individuals that the Company will indemnify them to the maximum extent permitted
by law; and

WHEREAS, the Amended and Restated Certificate of Incorporation (the “Certificate
of Incorporation”) and the By-Laws (the “By-Laws”) of the Company require
indemnification of the officers and directors of the Company, and Indemnitee may
also be entitled to indemnification pursuant to the Delaware General Corporation
Law (“DGCL”); and

WHEREAS, the Certificate of Incorporation, the By-Laws and the DGCL expressly
provide that the indemnification provisions set forth therein are not exclusive,
and thereby contemplate that contracts may be entered into between the Company
and members of the Board with respect to indemnification and the advancement of
defense costs; and

WHEREAS, it therefore is reasonable, prudent and necessary for the Company

 

C-1



--------------------------------------------------------------------------------

contractually to obligate itself to indemnify, and to advance defense costs on
behalf of, such persons to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified; and

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation, By-Laws and any resolutions adopted pursuant thereto, and
shall not be deemed a substitute therefor, nor shall it be deemed to diminish or
abrogate any rights of Indemitee thereunder; and

WHEREAS, the Board recognizes that the Indemnitee does not regard the protection
available under the Company’s Certificate of Incorporation, the By-Laws and
insurance program as adequate in the present circumstances, and may not be
willing to serve or continue to serve as a director, officer and/or in such
other capacity as the Company may request without adequate protection, and the
Company desires Indemnitee to serve in such capacity; and

WHEREAS, Indemnitee is willing to serve, and continue to serve, as a member of
the Board of Directors (and any committee thereof) and/or an officer of the
Company, on the condition that he or she be indemnified as provided for herein.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

l. Services to the Company. Indemnitee will serve or continue to serve, at the
will of the Company, a director or officer of the Company for so long as
Indemnitee is duly elected or appointed or until Indemnitee tenders his or her
resignation. This Agreement shall not serve as a binding commitment on the part
of Indemnitee to continue to serve in such capacity, or on the part of the
Company to cause him to continue as such.

2. Definitions. As used in this Agreement:

(a) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

(i) Any Person (excluding any employee benefit plan of the Company or any
subsidiary of the Company) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s outstanding securities then
entitled ordinarily to vote for the election of directors; or

(ii) During any period of two (2) consecutive years commencing on or after the
Effective Date, the individuals who at the beginning of such period constitute
the Board or any individuals who would be Continuing Directors (as defined
below) cease for any reason to constitute at least a majority thereof; or

(iii) The Board shall approve a sale of all or substantially all of the assets
of the Company; or

 

C-2



--------------------------------------------------------------------------------

(iv) The Board shall approve any merger, consolidation, or like business
combination or reorganization of the Company, the consummation of which would
result in the occurrence of any event described in clause (i) or (ii), above.

(b) “Continuing Directors” shall mean the directors of the Company in office on
the Effective Date and any successor to any such director and any additional
director who after the Effective Date (i) was nominated or selected by a
majority of the Continuing Directors in office at the time of his or her
nomination or selection and (ii) who is not an “affiliate” or “associate” (as
defined in Regulation 12B promulgated under the Exchange Act) of any person who
is the beneficial owner, directly or indirectly, of securities representing ten
percent (10%) or more of the combined voting power of the Company’s outstanding
securities then entitled ordinarily to vote for the election of directors.

(c) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(d) “Person” shall have the meaning set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person shall exclude (i) the Company and
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a subsidiary of the Company.

(e) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
issued under the Exchange Act; provided, however, that Beneficial Owner shall
exclude any Person becoming a Beneficial Owner by reason of the stockholders of
the Company approving a merger of the Company with another entity,

(f) “Corporate Status” shall describe the status of a person who is or was a
director, officer, trustee, partner, member, fiduciary, employee or agent of the
Company or of any other Enterprise (as defined below), which such person is or
was serving at the request of the Company.

(g) “Disinterested Director” shall mean a director of the Company who is not and
was not a party to the Proceeding (as defined below) in respect of which
indemnification is sought by Indemnitee.

(h) “Enterprise” shall mean any corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, trustee, administrator, partner, member, fiduciary, employee or agent.

(i) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts and accountants, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types and amounts customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be

 

C-3



--------------------------------------------------------------------------------

a witness in, or otherwise participating in, a Proceeding (as defined below).
Expenses also shall include costs incurred in connection with any appeal
resulting from any Proceeding (as defined below), including, without limitation,
the premium, security for, and other costs relating to any bond, supersedeas
bond, or other appeal bond or its equivalent. Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of .judgments or
fines against Indemnitee.

(j) References to “fines” shall include any excise tax assessed on a person with
respect to any employee benefit plan pursuant to applicable law.

(k) References to “serving at the request of the Company” shall include any
service provided at the request of the Company as a director, officer, trustee,
administrator, partner, member, fiduciary, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
trustee, administrator, partner, member, fiduciary, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries.

(l) Any action taken or omitted to be taken by a person for a purpose which he
or she reasonably believed to be in the interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have been taken in
“good faith” and for a purpose which is “not opposed to the best interests of
the Company”, as such terms are referred to in this Agreement and used in the
DGCL.

(m) The term. “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, including any related appeal, in which Indemnitee was, is or will be
involved as a party or witness or otherwise by reason of the fact that
Indemnitee is or was a director, officer, trustee, administrator, partner,
member, fiduciary, employee or agent of the Company, by reason of any action
taken or not taken by him or her while acting as director, officer, trustee,
administrator, partner, member, fiduciary, employee or agent of the Company, or
by reason of the fact that he or she is or was serving at the request of the
Company as a director, officer, trustee, administrator, partner, member,
fiduciary, employee or agent of any other Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement.

(n) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter .material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indernnitee in
an action to determine Indenmitee’s rights under this Agreement.

 

C-4



--------------------------------------------------------------------------------

3. Indemnity in Third-Party Proceedings. The Company shall indemnify and hold
harmless Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is made, or is threatened to be made, a party to or a participant in
(as a witness or otherwise) any Proceeding, other than a Proceeding by or in the
right of the Company to procure a judgment in its favor. Pursuant to this
Section 3, Indemnitee shall be indemnified and held harmless against all
judgments, fines, penalties, amounts paid in settlement (if such settlement is
approved in writing in advance by the Company, which approval shall not be
unreasonably withheld) (including, without limitation, all interest, assessments
and other charges paid or payable in connection with or in respect of any of the
foregoing) (collectively, “Losses”) and Expenses actually and reasonably
incurred by Indemnitee or on his or her behalf in connection with such
Proceeding or any action, discovery event, claim, issue or matter therein or
related thereto, if Indemnitee acted in good faith, for a purpose which he or
she reasonably believed to be in or not opposed to the best interests of the
Company and, in the case of a criminal Proceeding, in addition, had no
reasonable cause to believe that his or her conduct was unlawful.

4. Indemnity in Proceedings by or in the Right of the Company, The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 4 if
Indemnitee is made, or is threatened to be made, a party to or a participant in
(as a witness or otherwise) any Proceeding by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified and held harmless against all Expenses actually and reasonably
incurred by him or her or on his or her behalf in connection with the defense or
settlement of such Proceeding or any action, discovery event, claim, issue or
matter therein or related thereto, if Indemnitee acted in good faith, for a
purpose which he or she reasonably believed to be in or not opposed to the best
interests of the Company. No indemnification, however, shall be made Colder this
Section 4 in respect of any claim, issue or matter as to which Indemnitee shall
have been adjudged to be liable to the Company, unless and only to the extent
that the court in which the Proceeding was brought or, if no Proceeding was
brought in a court, any court of competent jurisdiction, determines upon
application that, in view of all the circumstances of the case, Indemnitee
fairly and reasonably is entitled to indemnification for such portion of the
Expenses as the court deems proper.

5. Indemnification for Expenses Where Indemnitee is Wholly or Partly Successful.
Notwithstanding and in addition to any other provisions of this Agreement, to
the extent that Indemnitee is a party to a Proceeding and is successful, on the
merits or otherwise, in the defense of any claim, issue or matter therein, the
Company shall indemnify and hold harmless Indemnitee against all Expenses
actually and reasonably incurred by him or her or on his or her behalf in
connection with such successful defense. For the avoidance of doubt, if
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or her or on his or her behalf
in connection with each successfully resolved claim, issue or matter. For
purposes of this Section 5 and, without limitation, the termination of any
claim, issue or matter in such a Proceeding by withdrawal or dismissal, with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue or matter.

 

C-5



--------------------------------------------------------------------------------

6. Indemnification for Expenses of a Witness. Notwithstanding and in addition to
any other provision of this Agreement, to the extent that Indemnitee is, by
reason of his or her Corporate Status, a witness in or otherwise incurs Expenses
in connection with any Proceeding to which Indemnitee is not a party, he or she
shall be indemnified and held harmless by the Company against all Expenses
actually and reasonably incurred by him or her or on his or her behalf in
connection therewith.

7. Additional Indemnification.

(a) Notwithstanding any limitation in Sections 3, 4, or 5 .hereof or in
Section 145 of the DGCL or other applicable statutory provision, the Company and
the shall indemnify Indemnitee to the fullest extent permitted by law if
Indemnitee is made, or is threatened to be made, a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Losses and Expenses actually and reasonably incurred
by Indemnitee in connection with the Proceeding. No indemnification shall be
made under this Section 7(a) on account of Indemnitee’s conduct which
constitutes a breach of Indemnitee’s duty of loyalty to the Company or its
investors or is an act or omission not in good faith or which involves
intentional misconduct or a knowing violation of the law.

(b) For purposes of Sections 7(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:

(i) to the fullest extent authorized or permitted by the then-applicable
provisions of the DGCL or other applicable statutory provision, that authorize
or contemplate indemnification by agreement, or the corresponding provision of
any amendment to or replacement of the DGCL or other applicable statutory
provision, and

(ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL or other applicable statutory provision, adopted after
the date of this Agreement that increase the extent to which a corporation
limited liability company or partnership, as applicable may indemnify its
officers, directors or persons holding similar fiduciary responsibilities.

(c) Indemnitee shall be entitled to the prompt payment of all Expenses
reasonably incurred in enforcing successfully (fully or partially) this
Agreement.

8. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against Indemnitee:

(a) for which payment actually has been received by or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount actually received under such insurance policy or
other indemnity provision; or

(b) for an accounting of profits made from the purchase and sale (or sale

 

C-6



--------------------------------------------------------------------------------

and purchase) by Indemnitee of securities of the Company or any subsidiary of
the Company within the meaning of Section 16(b) of the Exchange Act, as amended,
or similar provisions of state blue sky law, state statutory law or common law;
or

(c) prior to a Change in Control, in connection with any Proceeding (or any part
of any Proceeding) initiated by Indemnitee, including any Proceeding (or any
part of any Proceeding) initiated by Indemnitee against the Company (other than
any Proceeding referred to in Sections 13(d) or (e) below or any other
Proceeding commenced to recover any Expenses referred to in Section 7(c) above)
or its directors, officers, employees or other indemnitees, unless (i) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;
or

(d) if the funds at issue were paid pursuant to a settlement approved by a court
and indemnification would be inconsistent with any condition with respect to
indemnification expressly imposed by the court in approving the settlement.

9. Advances of Expenses; Defense of Claim.

(a) Notwithstanding any provision of this Agreement to the contrary, the
Indemnitee shall be entitled to advances of Expenses incurred by him or her or
on his or her behalf in connection with a Proceeding that Indemnitee claims is
covered by Sections 3 and 4 hereof, prior to a final determination of
eligibility for indemnification and prior to the final disposition of the
Proceeding, upon the execution and delivery to the Company of an undertaking by
or on behalf of the Indemnitee providing that the Indemnitee will repay such
advances to the extent that it ultimately is determined that Indemnitee is not
entitled to be indemnified by the Company. This Section 9(a) shall not apply to
any claim made by Indennriitee for which indemnity is excluded pursuant to
Section 8.

(b) The Company shall advance pursuant to Section 9(a) the Expenses incurred by
Indemnitee in connection with any Proceeding within thirty (30) days after the
receipt by the Company of a written statement or statements requesting such
advances from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay such advances. Advances
shall include any and all reasonable Expenses incurred pursuing an action to
enforce such right to receive advances.

(c) The Company will be entitled to participate in the Proceeding at its own
expense.

(d) The Company shall not settle any action, claim or Proceeding (in whole or in
part) which would impose any Expense, judgment, fine, penalty or limitation on
the Indemnitee without the Indemnitee’s prior written consent, which consent
shall not be unreasonably withheld.

 

C-7



--------------------------------------------------------------------------------

10. Procedure for Notification and Application for Indemnification.

(a) Within sixty (60) days after the actual receipt by Indemnitee of notice that
he or she is a party to or is requested to be a participant in (as a witness or
otherwise) any Proceeding, Indemnitee shall submit to the Company a written
notice identifying the Proceeding. The failure by the Indemnitee to notify the
Company within such 60-day period will not relieve the Company from any
liability which it may have to Indemnitee (i) otherwise than under this
Agreement, and (ii) under this Agreement, provided that if the Company can
establish that such failure to notify the Company in a timely manner resulted in
actual prejudice to the Company, then the Company will be relieved from
liability under this Agreement only to the extent of such actual prejudice.

(b) Indemnitee shall at the time of giving such notice pursuant to Section 10(a)
or thereafter deliver to the Company a written application for indemnification.
Such application may be delivered at such time as Indemnitee deems appropriate
in his or her sole discretion. Following delivery of such a written application
for indemnification by Indemnitee, the Indernnitee’s entitlement to
indemnification shall be determined promptly according to Section 11(a) of this
Agreement and the outcome of such determination shall be reported to Indemnitee
in writing within forty-five (45) days of the submission of such application.

11. Procedure Upon Application for Indemnification.

(a) Upon written application by Indemnitee for indemnification pursuant to
Section 10(b) or written statement by Indemnitee for advances of Expenses
pursuant to Section 9(b), a determination with respect to Indemnitee’s
entitlement thereto pursuant to the mandatory terms of this Agreement, pursuant
to statute, or pursuant to other sources of right to indemnity, and pursuant to
Section 12 of this Agreement shall be made in the specific case: (i) by a
majority vote of the Disinterested Directors, whether or not such directors
otherwise would constitute a quorum of the Board; (ii) by a committee of
Disinterested Directors designated by a majority vote of such directors, whether
or not such directors would otherwise constitute a quorum of the Board, (iii) if
there are no Disinterested Directors or if so requested by (x) the Indemnitee in
his or her sole discretion or (y) the Disinterested Directors, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee or (iv) by the stockholders of the Company. Indemnitee shall
reasonably cooperate with the person, persons or entity making the determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to lndemnitee’s entitlement to
indemnification) and the Company hereby jointly and severally indemnify and
agree to hold Indemnitee harmless from any such costs and expenses.

(b) If it is determined that Indemnitee is entitled to indemnification requested
by the Indemnitee in a written application submitted to the Company pursuant to
Section 10(b), payment to Indemnitee shall be made within ten (10) days after
such determination. All advances of Expenses requested in a written statement by
Indemnitee pursuant to Section 9(b) prior to a final determination of
eligibility for indemnification shall be paid in accordance with Section 9.

 

C-8



--------------------------------------------------------------------------------

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11(a) hereof, the Independent
Counsel shall be selected as provided in this Section 11(c). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board, and the Company shall give written notice to Indemnitee advising him
or her of the identity of the Independent Counsel so selected. If a Change in
Control shall have occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board, in which event the preceding sentence shall apply), and Indemnitee shall
give written notice to the Company advising it of the identity of the
Independent Counsel so selected. In either event, Indemnitee or the Company, as
the case may be, may, within ten (10) days after such written notice of
selection shall have been received, deliver to the Company or to Indemnitee, as
the case may be, a written objection to such selection; provided, however, that
such objection may be asserted only on the ground that the Independent Counsel
so selected does not meet the requirements of “Independent Counsel” as defined
in Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.

Absent a proper and timely objection, the person so selected shall act as
Independent Counsel. If a written objection is made and substantiated, the
Independent Counsel so selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court of competent jurisdiction has
determined that such objection is without merit.

(d) If, within twenty (20) days after submission by Indemnitee of a written
request for indemnification pursuant to Section 9(b) or 10(b) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof.

(e) The Company shall pay the reasonable fees and expenses of the Independent
Counsel and to fully indemnify such Independent Counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

(f) Upon the due commencement of any judicial proceeding or arbitration pursuant
to Section 13 (a) of this Agreement, any Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

12. Presumptions and Effect of Certain Proceedings.

(a) Presumption in Favor or Indemnitee. In making a determination with respect
to entitlement to indemnification hereunder, the person or persons or entity
making such

 

C-9



--------------------------------------------------------------------------------

determination shall presume that Indenumitee is entitled to indemnification
under this Agreement if Indemnitee has submitted an application for
indemnification in accordance with Section 10(a) of this Agreement, and the
Company shall have the burden of proof to overcome that presumption.

(b) No Presumption Against Indemnitee. Neither the failure of the Company
(including by its Directors or Independent Counsel) to have made a determination
prior to the commencement of any action pursuant to this Agreement nor an actual
determination by the Company (including by its Directors or Independent Counsel)
that Indemnitee has not met the applicable standard of conduct for
indemnification shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

(c) Sixty Day Period for Determination. If the person, persons or entity
empowered or selected under Section II of this Agreement to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after receipt by the Company of an application therefor,
a determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make lndemnitee’s statement not materially misleading, in
connection with the application for indemnification, or (ii) a prohibition of
such indemnification under applicable law; provided, however, that such 60-day
period may be extended for a reasonable time, not to exceed an additional thirty
(30) days, if the person, persons or entity making the determination with
respect to entitlement to indemnification in good faith requires such additional
time for the obtaining or evaluating of documentation and/or infonnation
relating thereto.

(d) No Presumption from Termination of a Proceeding. The termination of any
Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and for a
purpose which he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

(e) Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action or
failure to act is based on the records or books of account of the Company or any
Enterprise other than the Company, including financial statements, or on
information supplied to Indemnitee by the officers of the Company or any
Enterprise other than the Company in the course of their duties, or on the
advice of legal counsel for the Company or any Enterprise other than the Company
or on information or records given or reports made to the Company or any
Enterprise other than the Company by an independent certified public accountant
or by an appraiser or other expert selected by the Company or any Enterprise
other than the Company, except if the Indemnitee knew or had reason to know that
such records or books of account of the Company, information supplied by the
officers of the Company, advice of legal counsel or information or records given
or reports made by an independent certified public accountant or by an appraiser
or other expert

 

C-10



--------------------------------------------------------------------------------

were materially false or materially inaccurate. The provisions of this
Section 12(e) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed or found to have met
any applicable standard of conduct.

(f) Actions of Others. The knowledge and/or actions, or failure to act, of any
other director, officer, trustee, administrator, partner, member, fiduciary,
employee or agent of the Company or any Enterprise other than the Company shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

13. Remedies of Indemnitee.

(a) Adjudication/Arbitration. In the event that (i) a determination is made
pursuant to Section 11 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 9 of this Agreement, (iii) subject to Section 12(c), no
determination of entitlement to indemnification shall have been made pursuant to
Section 11(a) of this Agreement within 60 days after receipt by the Company of
the application for indemnification, or (iv) payment of indemnification is not
made pursuant to Sections 3, 4, S, 6, 7 and 11(b) of this Agreement within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification, or after receipt by the Company of a written request for any
additional monies owed with respect to a Proceeding as to which it already has
been determined that Indemnitee is entitled to indemnification, Indemnitee shall
be entitled to an adjudication by a court of his or her entitlement to such
indemnification or advancement of Expenses. Alternatively, Indemnitee, at his or
her option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.

(b) Indemnitee Not Prejudiced by Prior Adverse Determination. In the event that
a determination shall have been made pursuant to Section 11(a) of this Agreement
that Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 13 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits, and Indemnitee shall
not be prejudiced by reason of the prior adverse determination. In any judicial
proceeding or arbitration commenced pursuant to this Section 13, the Company
shall have the burden of proving Indemnitee is not entitled to indemnification
or advancement of Expenses, as the case may be.

(c) Company Bound by Prior Determination. If a determination shall have been
made pursuant to Section 11(a) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 13, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the application for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

(d) Expenses. In the event that Indemnitee, pursuant to this Section 13, seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover

 

C-11



--------------------------------------------------------------------------------

damages for breach of, this Agreement, Indemnitee shall be entitled to recover
from the Company, and shall be jointly and severally indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him or her in
such judicial adjudication or arbitration if it shall be determined in such
judicial adjudication or arbitration that Indemnitee is entitled to receive all
or part of the indemnification or advancement of Expenses sought which the
Company had disputed prior to the commencement of the judicial proceeding or
arbitration.

(e) Advances of Expenses. If requested by Indemnitee, the Company shall (within
ten (10) days after receipt by the Company of a written request therefore)
advance to Indemnitee the Expenses which are incurred by Indemnitee in
connection with any judicial proceeding or arbitration brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company, if the Indemnitee has submitted an undertaking to repay such
Expenses if Indemnitee ultimately is determined to not be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be. The Indemnitee’s financial ability to repay any such advances shall not be a
basis for the Company to decline to make such advances.

(f) Precluded Assertions by the Comp . The Company shall be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Section 13 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement.

14. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(a) Rights of Indemnitee Not Exclusive. The rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, or the By-Laws,
any agreement, vote of investors or a resolution of directors, members,
partners, or otherwise. No right or remedy herein conferred by this Agreement is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent or subsequent assertion or employment of any other
right or remedy.

(b) Survival of Rights. No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his or her Corporate Status prior to such amendment, alteration or repeal.

(c) Change of Law. To the extent that a change in Delaware law, or where
applicable California law, whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the Certificate of Incorporation or the By-Laws, or this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy
and be conferred by this Agreement the greater benefits so afforded by such
change.

 

C-12



--------------------------------------------------------------------------------

(d) Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, trustees,
administrators partners, members, fiduciaries, employees, or agents of the
Company or of any other Enterprise which such person serves at the request of
the Company, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, trustee, partner, member, fiduciary, officer,
employee or agent under such policy or policies. If, at the time the Company
receives notice from any source of a Proceeding as to which Indemnitee is a
party or a participant (as a witness or otherwise) the Company has director and
officer liability insurance in effect that covers Indernnitee, the Company shall
give prompt notice of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.

(e) Subrogation. In the event of any payment under this Agreement, the Company,
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

(f) Other Payments. The Company shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable (or for which advancement is
provided hereunder) if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.

(g) Other Indemnification, The Company’s obligation to indemnify or advance
Expenses hereunder to Indemnitee who is or was serving at the request of the
Company as a director, officer, trustee, administrator partner, member,
fiduciary, employee or agent of any other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification or advancement of
expenses from such Enterprise.

15. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) ten (10) years after the date that Indemnitee shall have
ceased to serve as any of the following: a director, officer, agent or employee
of the Company or as a director, officer, trustee, administrator partner,
member, fiduciary, employee or agent of any other corporation, partnership,
joint venture, trust, employee benefit plan or other Enterprise which Indemnitee
served at the request of the Company; or (b) one (1) year after the final
termination of any Proceeding (including after the expiration of any rights of
appeal) then pending in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Section 13 of this Agreement (including any
rights of appeal of any Proceeding commenced pursuant to Section 13). This
Agreement shall be binding upon the Company and its respective successors and
assigns and shall inure to the benefit of Indemnitee and his or her heirs,
executors and administrators,

 

C-13



--------------------------------------------------------------------------------

16. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

17. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve, or to continue to serve, as a director or officer, of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving or continuing to serve as a director or officer of the
Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

18. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

19. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) and any acquiror
of all or substantially all of the business or assets of the Company by
agreement in form and substance reasonably satisfactory to Indemnitee and/or his
or her counsel, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent the Company would be required to perform it
if no such succession had taken place.

(b) This Agreement will be binding upon and inure to the benefit of the Company
and any successor to the Company, including, without limitation, any person
acquiring directly or indirectly all or substantially all of the business or
assets of the Company whether by purchase, merger, consolidation, reorganization
or otherwise (and such successor will thereafter be deemed the “Company” for
purposes of this Agreement), but will not otherwise be assignable or delegatable
by the Company.

 

C-14



--------------------------------------------------------------------------------

(c) This Agreement will inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, legatees and other successors.

(d) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Sections 19(a),
(b) and (c). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder will not be assignable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee’s will, devise, a grantor’s trust instrument under
which the Indcmnitee or his estate is the sole beneficiary, or by the laws of
descent and distribution, and, in the event of any attempted assignment or
transfer contrary to this Section 19(d), the Company will have no liability to
pay any amount so attempted to be assigned or transferred.

20. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if:
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, on the date of such receipt, or
(ii) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed:

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee subsequently shall provide in
writing to the Company.

(b) If to the Company to:

Medivation, Inc.

525 Market Street 36th Fl.

San Francisco, California 94105 Attention: Chief Executive Officer

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

21. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company, on the one hand, and Indemnitee , on the
other, as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (ii) the relative fault of the Company, on the one hand (and
its directors, officers, employees and agents) and Indemnitee, on the other, in
connection with such event(s) and/or transaction(s).

22. Applicable Law and Consent to Jurisdiction. This Agreement and the legal

 

C-15



--------------------------------------------------------------------------------

relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws, principles or rules. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 13 of this Agreement, the Company
and Indemnitee hereby irrevocably and unconditionally (i) agree that any action
or proceeding arising out of or in connection with this Agreement shall be
brought only in the Chancery Court of the State of Delaware (the “Delaware
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii)
irrevocably appoint, to the extent such party is not a resident of the State of
Delaware, The Prentice-Hall Corporation System, Inc., 32 Lockerman Square, Suite
L-100, Dover, County of Kent, Delaware 19901 as its agent in the State of
Delaware as such party’s agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (v) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.

23. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

24. Miscellaneous. Use of the masculine pronoun shall be deemed to include usage
of the feminine pronoun where appropriate. The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written,

 

MEDIVATION, INC.      INDEMNITEE By:  

/s/ C. Patrick Machado

    

/s/ Stephen M. Kelsey

  C. Patrick Machado      Stephen M. Kelsey        Address for Notices to
Indemnitee:       

 

      

 

 

C-16



--------------------------------------------------------------------------------

April 23, 2014

VIA EMAIL Delivery

Steve Kelsey

 

Re: Amendment to Transition and Separation Agreement

Dear Steve:

This letter sets forth an amendment (the “Amendment”) to the terms of the
transition and separation agreement (the “Agreement”) between Medivation, Inc.
(the “Company”) and you, effective March 28, 2014. The purpose of this Amendment
is to clarify that both stock options and restricted stock units granted to you
during the term of your employment will continue to vest during the Transition
Period.

Specifically, Section 2(d) of the Agreement is deleted and revised as follows:

(d) Equity Grants. To the extent consistent with the terms of your outstanding
stock option grants and restricted stock unit grants with the Company (the
“Equity Grants”), and the Company’s equity incentive plan (the “Plan”), your
continuous service to the Company will continue, and your Equity Grants will
continue to vest in accordance with the applicable vesting schedule(s), during
the Transition Period. On the Separation Date, vesting of the Equity Grants
shall cease, any unvested Equity Grants shall terminate, and your
post-termination exercise period applicable to the vested Equity Grants that are
stock options will commence.

All other provisions of the Agreement, including your general release and the
ADEA Waiver, shall remain in full force and effect.

If this Amendment is acceptable to you, please sign below and return to
Medivation. I have included an executed version of the Agreement for your
reference.

[Signature page to follow]



--------------------------------------------------------------------------------

Thank you for your attention to this matter.

Sincerely,

 

/s/ Jennifer J. Rhodes

Jennifer J. Rhodes

General Counsel, Chief Compliance Officer & Corporate Secretary

Medivation, Inc.

415-432-6721

 

Steve Kelsey

/s/ Steve Kelsey

Date: April 24, 2014